                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DWAYNE EDWARDS,                                              CIVIL ACTION
              Petitioner,

                v.

 JACK SOMMERS,                                                NO. 17-2449
 THE DISTRICT ATTORNEY OF THE
 COUNTY OF DELAWARE, and
 THE ATTORNEY GENERAL OF THE
 STATE OF PENNSYLVANIA,
                Respondents.

                                              ORDER

       AND NOW, this 7th day of December, 2018, upon consideration of Petition under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus filed by pro se petitioner, Dwayne Edwards, the related submissions

of the parties, the record in this case and the Report and Recommendation of United States Magistrate

Judge Carol Sandra Moore Wells dated August 23, 2018, there being no objections, and the time for

filing objections having passed, IT IS ORDERED as follows:

       1.      The Report and Recommendation of United States Magistrate Judge Carol Sandra

Moore Wells dated August 23, 2018, is APPROVED and ADOPTED;

       2.      The Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus filed by pro se

petitioner, Dwayne Edwards, is DISMISSED WITHOUT PREJUDICE so as to allow petitioner to

exhaust his state court remedies; and,

       3.      The Clerk of Court shall MARK this case CLOSED.

       IT IS FURTHER ORDERED that a certificate of appealability will not issue because

reasonable jurists would not debate the propriety of this Court’s procedural ruling with respect to

petitioner=s claims. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                     BY THE COURT:
                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
